Case 20-30776-KRH   Doc 12    Filed 02/27/20 Entered 02/27/20 12:19:39   Desc Main
                             Document      Page 1 of 7
Case 20-30776-KRH   Doc 12    Filed 02/27/20 Entered 02/27/20 12:19:39   Desc Main
                             Document      Page 2 of 7
Case 20-30776-KRH   Doc 12    Filed 02/27/20 Entered 02/27/20 12:19:39   Desc Main
                             Document      Page 3 of 7
Case 20-30776-KRH   Doc 12    Filed 02/27/20 Entered 02/27/20 12:19:39   Desc Main
                             Document      Page 4 of 7
Case 20-30776-KRH   Doc 12    Filed 02/27/20 Entered 02/27/20 12:19:39   Desc Main
                             Document      Page 5 of 7
Case 20-30776-KRH   Doc 12    Filed 02/27/20 Entered 02/27/20 12:19:39   Desc Main
                             Document      Page 6 of 7
Case 20-30776-KRH   Doc 12    Filed 02/27/20 Entered 02/27/20 12:19:39   Desc Main
                             Document      Page 7 of 7
